Exhibit 10.1
 
AGREEMENT
 
THIS AGREEMENT (“Agreement”), dated as of March 29, 2013, is made by and between
Abraxas Petroleum Corporation, a Nevada corporation  (“Abraxas” or the
“Company”), and the entities listed on Schedule A hereto (collectively, the
“Clinton Group”) (each of the Company and the Clinton Group, a “Party” to this
Agreement, and collectively, the “Parties”).
 
WHEREAS, the Clinton Group submitted a nomination letter to the Company on March
4, 2013 (the “Nomination Letter”) nominating three individuals as director
candidates for election to the Company’s Board of Directors (the “Board”) at the
2013 annual meeting of stockholders of the Company (the “2013 Annual Meeting”);
and
 
WHEREAS, the Clinton Group beneficially owns shares of common stock, par value
$0.01 per share, of Abraxas (the “Common Stock”) totaling, in the aggregate,
3,670,851 shares, or approximately 3.96% of the Common Stock issued and
outstanding, as of the date hereof; and
 
WHEREAS, Abraxas and the Clinton Group have agreed that it is in their mutual
interests to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the Parties mutually agree as follows:
 
1.           Representations and Warranties of the Clinton Group.  The Clinton
Group represents and warrants to Abraxas that (a) this Agreement has been duly
authorized, executed and delivered by the Clinton Group, and is a valid and
binding obligation of the Clinton Group, enforceable against the Clinton Group
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles; (b) the execution of this Agreement, the
consummation of each of the transactions contemplated hereby, and the
fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of (i) any
law, rule, regulation, order, judgment or decree applicable to the Clinton
Group, or (ii) the organizational documents of any member of the Clinton Group
as currently in effect; and (c) as of the date of this Agreement, the Clinton
Group may be deemed to beneficially own in the aggregate 3,670,851 shares of
Common Stock.
 
2.           Representations and Warranties of Abraxas.  Abraxas hereby
represents and warrants to the Clinton Group that (a) this Agreement has been
duly authorized, executed and delivered by Abraxas, and is a valid and binding
obligation of Abraxas, enforceable against Abraxas in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (b) the execution of this Agreement, the consummation of each of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not (i) conflict with,
result in a breach or violation of, constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to,
result in the loss of a material benefit or give any right of termination,
amendment, acceleration or cancellation under, or result in the imposition of
any lien, charge or encumbrance upon any property or assets of Abraxas or any of
its subsidiaries pursuant to any law, any order of any court or other agency of
government, Abraxas’ Articles of  Incorporation, as amended (the “Articles”),
Abraxas’ Amended and Restated Bylaws (the “Bylaws”), or the terms of
 
 
1

--------------------------------------------------------------------------------

 
any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which Abraxas is a party or bound or to which its property or assets is subject
or (ii) trigger any “change of control” provisions in any agreement to which
Abraxas is a party; and (c) no consent, approval, authorization, license or
clearance of, or filing or registration with, or notification to, any court,
legislative, executive or regulatory authority or agency is required in order to
permit Abraxas to perform its obligations under this Agreement, except for such
as have been obtained and copies of which have been provided to the Clinton
Group prior to the date hereof.
 
3.           Directorships.
 
(a)           Abraxas agrees to (i) adopt promptly after the date hereof a
resolution increasing the size of the Board from nine to ten members, effective
immediately prior to the 2013 Annual Meeting, (ii) nominate an individual to be
mutually agreed upon by the Company and the Clinton Group (the “Nominee”) or any
2013 Replacement Nominee (as defined below) appointed pursuant to Section 3(f)
below, as applicable, for election to Abraxas’ Board at the 2013 Annual Meeting,
(iii) recommend, and reflect such recommendation in Abraxas’ definitive proxy
statement in connection with the 2013 Annual Meeting, that the stockholders of
Abraxas vote to elect the Nominee as a Class III director of Abraxas at the 2013
Annual Meeting for a term of office expiring at the 2016 annual meeting of the
stockholders of Abraxas, and (iv) use its reasonable commercial efforts to
solicit and obtain proxies in favor of and otherwise support the election of the
Nominee at the 2013 Annual Meeting, in the same manner as for the other
candidates nominated for election at the 2013 Annual Meeting.
 
(b)           Abraxas agrees that as soon as practicable after the date of the
2013 Annual Meeting, but in any event no later than five (5) business days
thereafter, the Board shall either (i) pursuant to Article III, Section 1(c) of
the Bylaws, appoint Katherine T. Richard (the “Replacement Director”) to fill an
existing Class I vacancy on the Board for a term of office expiring at the 2014
annual meeting of the stockholders of Abraxas (the “2014 Annual Meeting”), or
(ii) if no Class I vacancy exists on the Board at such time, (x) adopt a
resolution increasing the size of the Board by one member (which member shall be
a Class I member of the Board) and (y) pursuant to Article III, Section 1(c) of
the Bylaws, appoint the Replacement Director to fill the vacancy created by such
increase in the size of the Board.  Abraxas further agrees that it will
(x) subject to Section 3(g), nominate the Replacement Director or any Substitute
Replacement Director (as defined below) appointed pursuant to Section 3(g)
below, as applicable, for election to the Board at the 2014 Annual Meeting, (y)
recommend, and reflect such recommendation in Abraxas’ definitive proxy
statement in connection with the 2014 Annual Meeting, that the stockholders of
Abraxas vote to elect the Replacement Director as a Class I director of Abraxas
at the 2014 Annual Meeting for a term of office expiring at the 2017 annual
meeting of the stockholders of Abraxas, and (z) use its reasonable commercial
efforts to solicit and obtain proxies in favor of and otherwise support the
election of the Replacement Director at the 2014 Annual Meeting, in the same
manner as for the other candidates nominated for election at the 2014 Annual
Meeting.
 
(c)           Each of the Nominee and the Replacement Director (i) has been
approved by the Nominating and Corporate Governance Committee of the Board prior
to the date hereof and (ii) is “independent” pursuant to NASDAQ listing
standards and is not an Affiliate or Associate of the Clinton Group.
 
(d)           Abraxas agrees that the Board and all applicable committees of the
Board will nominate no more than four members for election to Abraxas’ Board at
the 2013 Annual Meeting, inclusive of the Nominee.
 
(e)           The Board of Directors of Abraxas has established May 14, 2013 as
the date of the 2013 Annual Meeting; provided, however, that if the Company and
the Clinton Group have not mutually agreed upon an individual to serve as the
Nominee by 5:00 p.m. (Eastern time) on April 4, 2013, then (i) the Clinton Group
shall have the right, in its sole discretion, to terminate this Agreement,
effective immediately, and (ii) the Company shall reset the date of the 2013
Annual Meeting to May 22, 2013. Abraxas agrees that it shall use its reasonable
commercial efforts to hold the 2013 Annual Meeting no later than May 31, 2013.
 
 
2

--------------------------------------------------------------------------------

 
(f)           Subject to Section 3(h), Abraxas and the Clinton Group agree that
if the Nominee (i) refuses to serve or stand for election at the 2013 Annual
Meeting, or (ii) resigns or is removed as a director or is otherwise unable to
serve as a director (including but not limited to as a result of death or
disability), in each case Abraxas shall have the ability to designate a
substitute person to replace such Nominee, subject to the approval of the
Clinton Group acting in good faith, which approval shall not be unreasonably
withheld (any such replacement Nominee appointed in accordance with the
provisions of this clause (f) shall be referred to as the “2013 Replacement
Nominee”).  The 2013 Replacement Nominee shall qualify as “independent” pursuant
to NASDAQ listing standards and shall not be an Affiliate or Associate of the
Clinton Group.  The Board shall appoint the 2013 Replacement Nominee to the
Board no later than five (5) business days after the Nominating and Corporate
Governance Committee’s approval of the 2013 Replacement Nominee.  The 2013
Replacement Nominee shall be deemed the Nominee for all purposes of this
Agreement.
 
(g)           Subject to Section 3(h), Abraxas and the Clinton Group agree that
(i) if the Replacement Director either (x) refuses to serve or stand for
election at the 2014 Annual Meeting, or (y) resigns or is removed as a director
or is otherwise unable to serve as a director (including, but not limited to, as
a result of death or disability), in each case the Clinton Group shall have the
ability to designate a substitute person to replace the Replacement Director,
subject to the approval of the Board acting in good faith consistent with its
fiduciary duties, which approval shall not be unreasonably withheld, and (ii)
the Clinton Group shall have the option to propose a substitute person to
replace the Replacement Director as a candidate for election at the 2014 Annual
Meeting and, subject to the approval of the Board acting in good faith
consistent with its fiduciary duties, nominated and recommended by the Board or
the Nominating and Corporate Governance Committee thereof pursuant to Section
3(b) above.  Any such Replacement Director appointed in accordance with the
provisions of this clause (g) shall be referred to as the “Substitute
Replacement Director.” The Substitute Replacement Director shall qualify as
“independent” pursuant to NASDAQ listing standards and shall not be an Affiliate
or Associate of the Clinton Group.  The Board shall appoint the Substitute
Replacement Director to the Board no later than five (5) business days after the
Nominating and Corporate Governance Committee’s approval of the Substitute
Replacement Director.  The Substitute Replacement Director shall be deemed the
Replacement Director for all purposes of this Agreement.
 
(h)           Notwithstanding anything to the contrary herein, if at any time
(i) the Clinton Group’s aggregate beneficial ownership of Common Stock decreases
to less than 2.0% of the Company’s shares of Common Stock outstanding as of the
date thereof or (ii) the Clinton Group receives notice from Abraxas of a
material breach by the Clinton Group of any obligation hereunder and such
material breach has not been cured within 14 days after the Clinton Group’s
receipt of such notice, then in each case the second sentence of clause (b),
clause (f) and clause (g) of this Section 3 shall be void ab initio.
 
4.           Standstill Restrictions.
 
(a)           Except as otherwise permitted pursuant to the terms of this
Agreement, during the period from the date of this Agreement until the earlier
of (i) 14 days after Abraxas receives notice from the Clinton Group of a
material breach by Abraxas of any obligation hereunder which has not been cured;
and (ii) the business day immediately following the 2015 annual meeting of
stockholders of Abraxas (the “2015 Annual Meeting”) (such period, the
“Standstill Period”), the Clinton Group shall not, and shall cause their
respective Affiliates and Associates (as defined below) under their control or
direction not to, in any manner, directly or indirectly:
 
 
3

--------------------------------------------------------------------------------

 
(i)           solicit (as such term is used in the proxy rules of the Securities
and Exchange Commission (the “SEC”)) proxies or consents to vote any securities
of Abraxas, or make, or in any way participate in, any “solicitation” of any
“proxy” within the meaning of Rule 14a-1 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to vote any
shares of Common Stock with respect to the election or removal of directors, or
become a “participant” in any “contested solicitation” for the election or
removal of directors with respect to Abraxas (as such terms are defined or used
in the Exchange Act and the rules promulgated thereunder), other than
solicitations or acting as a participant in support of all of Abraxas’ nominees;
 
(ii)           form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a group comprised solely of the Clinton Group and its
Affiliates and Associates);
 
(iii)           deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the Clinton Group;
 
(iv)           otherwise act, alone or in concert with others, to make any
public statement critical of Abraxas, its directors or management; provided,
however, that nothing in this Agreement to the contrary shall prohibit the
Clinton Group from (x) making public statements (including statements
contemplated by Rule 14a-1(1)(2)(iv) under the Exchange Act), (y) engaging in
discussions with other stockholders or (z) soliciting, or encouraging or
participating in the solicitation of, proxies or consents with respect to voting
securities of Abraxas, in each case with respect to any transaction that has
been publicly announced by Abraxas involving (A) any recapitalization of
Abraxas, all or any portion of which requires approval by the holders of Common
Stock, (B) any merger, amalgamation, consolidation, share exchange (including
any exchange offer or tender offer), recapitalization, or other business
combination, in each case as a result of which the holders of Common Stock of
Abraxas immediately prior to the consummation of such transaction would cease to
own at least a majority of the issued and outstanding shares of common stock of
the resulting company (or, if such resulting company is a subsidiary, then the
ultimate parent company), (C) an acquisition, disposition or sale of assets or a
business by Abraxas where the consideration to be received or paid in such
transaction requires approval by the holders of Common Stock or (4) any other
transaction as a result of which the holders of Common Stock of Abraxas
immediately prior to the consummation of such transaction would cease to own at
least a majority of the issued and outstanding shares of common stock of the
resulting company (or, if such resulting company is a subsidiary, then the
ultimate parent company) (any of the foregoing transactions, an “Extraordinary
Transaction”);
 
(v)           control or seek to control the Board;
 
(vi)           seek or encourage any person to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to Abraxas;
 
(vii)           (A) make any proposal for consideration by stockholders at any
annual or special meeting of stockholders or (B) make any offer or proposal
(with or without conditions) with respect to a merger, acquisition, disposition
or other business combination involving Clinton and Abraxas; provided, however,
that nothing herein will limit the ability of any member of the Clinton Group,
or its respective Affiliates and Associates, except as otherwise provided in
Section 5, to vote its shares of Common Stock on any matter submitted to a vote
of the stockholders of Abraxas; or
 
 
4

--------------------------------------------------------------------------------

 
(viii)           make any request to amend, waive or terminate any provision of
this Agreement, other than through non-public communications with the officers
and directors of Abraxas that do not trigger any disclosure obligation on the
part of any member of the Clinton Group.
 
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Exchange Act and shall include all persons or entities that at any time while
this Agreement remains in effect become Affiliates or Associates of any person
or entity referred to in this Agreement. For the avoidance of doubt, each of the
following individuals shall be considered an “Affiliate” and “Associate” of the
Clinton Group: Peter Rawlins, George Hall, John L. Hall, Francis Ruchalski,
Nader Behbehani, Jane Fleming, Dennis Hunter, Roger Hanson and Gregory Taxin.
 
5.           Actions by the Clinton Group.
 
(a)           At the 2013 Annual Meeting, the Clinton Group shall vote, and
cause their respective officers, directors, employees and agents Affiliates and
Associates to vote, all of the shares of Common Stock beneficially owned by him
or them for each of Abraxas’ nominees for election to the Board (including any
candidate nominated pursuant to Section 3).
 
(b)           Concurrently with the later of (i) the issuance of the press
release described in Section 7(a) below or (ii) the issuance of a press release
identifying the Nominee, the Clinton Group shall withdraw its Nomination Letter
and, upon such withdrawal, agree that it shall not submit any nominations for
election to the Board at the 2013 Annual Meeting, the 2014 Annual Meeting
(except as provided in Sections 3(f) and 3(g)) or the 2015 Annual Meeting.
 
(c)           The Clinton Group agrees that it will cause its Affiliates and
Associates to comply with the terms of this Agreement.
 
6.           Termination.  This Agreement shall terminate and the obligations of
the Parties under this Agreement shall cease on the earliest to occur of (a) the
written consent of all of the Parties; (b) thirty (30) days prior to the
deadline for the nomination of directors for election or the submission of
proposals to be considered at the 2016 annual meeting of stockholders of Abraxas
pursuant to the bylaws of the Company as then in effect; or (c) the date upon
which the Clinton Group notifies the Company of its decision to terminate this
Agreement pursuant to Section 3(e) hereof.
 
7.           Public Announcement.
 
(a)           Abraxas and the Clinton Group shall promptly disclose the
existence of this Agreement after its execution pursuant to a joint press
release in substantially the form attached hereto as Exhibit A; provided, that
such press release shall be issued no later than 5:00 p.m. (Eastern time) on
April 4, 2013.  Subject to applicable law, none of the Parties shall disclose
the existence of this Agreement until the joint press release is issued.
 
(b)           During the Standstill Period, each Party shall refrain from
making, causing to be made, or allowing any of its Affiliates from making, any
public statement or announcement that disparages, (i) Abraxas, its officers or
its directors or any person who has served as an officer or director of Abraxas,
(ii) any action or matter publicly disclosed by Abraxas prior to the date of
this Agreement, (iii) the Clinton Group and the Clinton Group’s
 
 
5

--------------------------------------------------------------------------------

 
advisors, their respective employees or any person who has served as an employee
of the Clinton Group and the Clinton Group’s advisors or (iv) any of their
respective affiliates, on or following the date hereof.  The foregoing shall not
prevent (i) any public statement or announcement with respect to an
Extraordinary Transaction proposed by Abraxas that requires a vote of the
stockholders and that is publicly announced by Abraxas after the date of this
Agreement or (ii) the making of any factual statement in any compelled testimony
or production of information, either by legal process, subpoena, or as part of a
response to a request for information from any governmental authority with
jurisdiction over the party from whom information is sought.
 
8.           Releases.
 
(a)           The Clinton Group hereby agrees for the benefit of Abraxas, and
each controlling person, officer, director, stockholder, agent, Affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, of Abraxas (Abraxas and each such person being
a “Abraxas Released Person”) as follows:
 
(i)           The Clinton Group, for themselves and for their members, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, they hereby
acknowledge full and complete satisfaction of, and covenant not to sue, and
forever fully release and discharge each Abraxas Released Person of, and hold
each Abraxas Released Person harmless from, any and all rights, claims,
warranties, demands, debts, obligations, liabilities, costs, attorneys’ fees,
expenses, suits, losses and causes of action of any nature whatsoever, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) that the
Clinton Group may have against the Abraxas Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.
 
(ii)           The Clinton Group understands and agrees that the Claims released
by the Clinton Group above include not only those Claims presently known but
also include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Claims as described above.  The
Clinton Group understands that they may hereafter discover facts different from
or in addition to what they now believe to be true, which if known, could have
materially affected this release of Claims, but they nevertheless waive any
claims or rights based on different or additional facts.
 
(b)           The Clinton Group agrees that, during the term of the Agreement,
(i) no member of the Clinton Group shall, without the consent of Abraxas,
instigate, solicit, assist, intervene in, or otherwise voluntarily participate
in any litigation or arbitration in which Abraxas or any of its officers or
directors are named as parties; provided that the foregoing shall not prevent
any member of the Clinton Group from responding to a validly issued legal
process; and (ii) the Clinton Group agrees to give Abraxas at least five (5)
business days’ notice of the receipt of any legal process requesting information
regarding Abraxas or any of its officers or directors, to the extent that such
notice is legally permissible; provided, however, that nothing in this Section
8(b) shall apply to or prohibit any member of the Clinton Group from
participating as a class member in a class action lawsuit brought against
Abraxas by any third party which is not related to or otherwise an Affiliate or
Associate of the Clinton Group.
 
(c)           Abraxas hereby agrees for the benefit of the Clinton Group, and
each controlling person, officer, director, stockholder, agent, Affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof (the Clinton Group and each such person
being a “Stockholder Released Person”) as follows:
 
 
6

--------------------------------------------------------------------------------

 
(i)           Abraxas, for itself and for its Affiliates, officers, directors,
assigns, agents and successors, past and present, hereby agrees and confirms
that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and covenants not to sue, and
forever fully releases and discharges each Stockholder Released Person of, and
holds each Stockholder Released Person harmless from, any and all Claims of any
nature whatsoever, whether known or unknown, suspected or unsuspected, that
Abraxas may have against the Stockholder Released Persons, in each case with
respect to events occurring prior to the date of the execution of this
Agreement.
 
(ii)           Abraxas understands and agrees that the Claims released by
Abraxas above include not only those Claims presently known but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Claims as described above.  Abraxas
understands that it may hereafter discover facts different from or in addition
to what it now believes to be true, which if known, could have materially
affected this release of Claims, but it nevertheless waives any claims or rights
based on different or additional facts.
 
(d)           The Parties intend that the foregoing release be broad with
respect to the matter released; provided, however, this release of Claims shall
not include claims to enforce the terms of this Agreement; and provided further
that nothing in the foregoing release shall be deemed or construed, now or
hereafter, as limiting in any manner any right of indemnification inuring to the
benefit of any director or former director of Abraxas arising under the
Articles, the Bylaws or otherwise.
 
(e)           This Section 8 shall be null and void upon the termination of this
Agreement by the Clinton Group pursuant to Section 3(e) hereof.
 
9.           Remedies.
 
(a)           Each of the Parties acknowledges and agrees that a breach or
threatened breach by any Party may give rise to irreparable injury inadequately
compensable in damages, and accordingly each Party shall be entitled to seek
injunctive relief to prevent a breach of the provisions hereof and to enforce
specifically the terms and provisions hereof in any state or federal court
having jurisdiction, in addition to any other remedy to which such aggrieved
Party may be entitled to at law or in equity.
 
(b)           In the event a Party institutes any legal action to enforce such
Party’s rights under, or recover damages for breach of this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all out-of-pocket costs and expenses, including but not
limited to reasonable attorneys’ fees, court costs, witness fees, disbursements
and any other expenses of litigation or negotiation incurred by such prevailing
party or parties.
 
10.           Expenses.  Each Party shall each be responsible for its own fees
and expenses incurred in connection with the negotiation, execution and
effectuation of this Agreement and the transactions contemplated hereby,
including, but not limited to, any matters related to the 2013 Annual Meeting.
 
11.           Notices.  Any notice or other communication required or permitted
to be given under this Agreement will be sufficient if it is in writing, sent to
the applicable address set forth below (or as otherwise specified by a Party by
notice to the other Parties in accordance with this Section 11) and delivered
personally or sent by recognized overnight courier, postage prepaid, and will be
deemed given (a) when so delivered personally, or (b) if sent by recognized
overnight courier, one day after the date of sending.
 
 
7

--------------------------------------------------------------------------------

 
If to Abraxas:
 
 
Abraxas Petroleum Corporation
18803 Meisner Drive
San Antonio, Texas 78252
Attention: Robert L.G. Watson
Telephone: (210) 490-4788
Facsimile: (210) 918-6675
 
with a copy (which shall not constitute notice to Abraxas) to:
 
Jackson Walker L.L.P.
112 East Pecan Street
San Antonio, Texas 78205
Attention: Steven R. Jacobs
Telephone: (210) 978-7727
Facsimile: (210) 242-4640
 
If to the Clinton Group:
 
The Clinton Group, Inc.
601 Lexington Avenue
51st Floor
New York, New York 10022
Attention: Gregory P. Taxin and Joseph A. De Perio
Telephone: (212) 825-0400
Facsimile: (212) 825-0084
 
 
with a copy (which shall not constitute notice to the Clinton Group) to:
 
Schulte Roth & Zabel  LLC
919 Third Avenue
New York, New York 10022
Attention: Mark Weingarten and David E. Rosewater
Telephone: (212) 756-2000
Facsimile: (212) 593-5955
 
12.           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the Parties in connection with the subject matter hereof.
 
13.           Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.  In the event that this Agreement is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format date file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
14.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
15.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to choice of law principles that would compel the application of the laws
of any other jurisdiction.
 
16.           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
17.           Successors and Assigns.  This Agreement shall not be assignable by
any of the Parties.  This Agreement, however, shall be binding on successors of
the Parties.
 
18.           Amendments.  This Agreement may not be modified, amended, altered
or supplemented except upon the execution and delivery of a written agreement
executed by all of the Parties.
 
19.           Further Action.  Each Party agrees to execute such additional
reasonable documents, and to do and perform such reasonable acts and things
necessary or proper to effectuate or further evidence the terms and provisions
of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 


 
Schedule A
 
The Clinton Group
 
Clinton Group, Inc.
 
Clinton Relational Opportunity LLC
 
Clinton Magnolia Master Fund, Ltd.
 
Clinton Spotlight Master Fund, L.P.
 
Clinton Relational Opportunity Master Fund, L.P.
 
Clinton Retail Opportunity Partnership, L.P.
 


 


 


 